        CASE 0:20-cv-00055-JRT-ECW Doc. 55 Filed 02/12/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


 JAMES PAUL AERY,
                                                              Civil No. 20-55 (JRT/ECW)
              Plaintiff,

 v.                                                            ORDER

 CONNOR CREMENS,

              Defendant.


      James Paul Aery, Beltrami County Jail, 626 Minnesota Ave NW, Bemidji,
      MN 56601, pro se plaintiff.

      Jacqlyn Warner, DAKOTA COUNTY ATTORNEY'S OFFICE, 1560 Highway 55,
      Hastings, MN 55033, for defendants.

      Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated January 28, 2021, all the

files and records, and no objections having been filed to said Report and

Recommendation, IT IS HEREBY ORDERED that:

      1.     Defendant Connor Cremens’ Motion to Dismiss (ECF No. 32) is GRANTED;

             and

      2.     This action be DISMISSED is follows:

             a. Plaintiff James Paul Aery’s individual capacity claims against Defendant

                 Connor Cremens are dismissed WITH PREJUDICE, and

             b. Plaintiff James Paul Aery’s official capacity claims against Defendant

                 Connor Cremens are dismissed WITHOUT PREJUDICE.
       CASE 0:20-cv-00055-JRT-ECW Doc. 55 Filed 02/12/21 Page 2 of 2

            LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: February 12, 2021
at Minneapolis, Minnesota                     s/John R. Tunheim
                                              JOHN R. TUNHEIM
                                              Chief Judge
                                              United States District Court
